Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on December 17, 2020, and Drawings filed on December 17, 2020.
2.	Claims 1–8 are pending in this case. Claim 1 and 8 are the independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With regard to claim 1 applicant claims a receiving part which receives specification of a user interface (UI) element configuring the HMI program with a program code compatible with a first type of operation system (OS).
It is unclear what is received by the receiving part. It is unclear whether it is just the specification, or the specification and a program code. It is unclear whether the program code is configured by the interface element or whether it is received by the receiving part. 
	Claim 8 is rejected for the same reason. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al., Patent No: 10564988B1, in view of Sasri et al., Patent No.: 9674963B1. 


Jose discloses A support device which supports development of a human machine interface (HMI) program to be executed by a target device, the support device comprising: a receiving part which receives specification of a user interface (UI) element configuring the HMI program with a program code compatible with a first type of operation system (OS)  (column 11 line 60 column 12 line 16 paragraph 45: “Each plugin (e.g., 242 and 252) and widget (e.g., 244 and 254) may be registered in a central configuration service, such as plugin registry 260. By registering plugins and widgets in plugin registry 260, and by defining plugins as a configuration and a plurality of user interface widgets, different versions of a cross-platform application may be supported by various platforms (e.g., various combinations of types of devices and operating systems). For example, an application deployed via web shell 220 and/or native desktop shell 230 may integrate cross-platform user interface generation tools, JavaScript libraries, such as Dojo, JQuery, or Angular, and other technologies which can be leveraged to deploy a web-based version of a cross-platform user interface, regardless of whether the user interface is being deployed in a web browser or a native application that includes a web browser component. Similarly, an application deployed via mobile shell 210 may integrate cross-platform user interface generation tools, native code components (e.g., Java components for applications deployed on Android devices or Objective C components for applications deployed on mobile device operating systems, such as iOS, Android, Windows Mobile, at the like), and other technologies that can be leveraged to deploy a native mobile version of the cross-platform user interface.”); a code generation part which generates a program code of a UI element compatible with a second type of OS from the specified UI element (column 10 line 37 to line 54 paragraph 40: “Each shell 210, 220, and 230 may allow for the dynamic generation of customized user interfaces and user experiences for applications executing on top of the shell. Each shell may be made available (e.g., via one or more data repositories) as a library that may be semantically versioned (e.g., versioned using a three part version number, such as 1.2.3, representing a major version, a minor version and a patch, respectively). Native mobile applications may consume the mobile shell 210 as a library and package the mobile shell 210 as part of the application. The web shell 220, however, may be hosted by an application server, such as server computer 130 in FIG. 1, for a specific software product and may be deployed such that applications and widgets built on the web shell 220 are continually integrated and updated. In some aspects, the native desktop shell 230 may use similar components as the web shell 220, because the native desktop shell 230 may be configured to encapsulate a web interface to deliver a software product to a user.”); and a wrapper generation part which generates a wrapper program comprising the generated program code compatible with the second type of OS and an instruction code (column 12 line 17 to line 40 paragraph 46: “Mobile shell 210 generally is an application that executes on a mobile device (e.g., a smartphone, handheld computer, or tablet computer) and integrates web-based user interfaces (UIs) and native mobile UIs to create a customized application that is tailored to the capabilities of the mobile device on which mobile shell 210 executes. To integrate web-based UIs and native mobile UIs, an instance of web shell 220 may be integrated into mobile shell 210 at runtime (not shown). UI components that are executed as a web component (e.g., web forms, hypertext markup language (HTML) UI elements, and the like) may be executed within the web shell 220. The mobile shell 210 can additionally leverage device-specific capabilities using native mobile UIs and code components. These device-specific capabilities may include, for example, integrated cameras for image capture and data extraction (e.g., of a tax form, a receipt, or other printed document with data to be ingested into an application), movement or location tracking devices (e.g., accelerometers, satellite positioning system (Global Positioning System (GPS), GLONASS, GALILEO, etc.) receivers or cellular-assisted satellite positioning systems), and other device-specific capabilities that widgets can leverage to perform actions related to an application hosted in the mobile shell 210.”) which instructs to generate an execution module that comprises the program code when a condition that an OS possessed by the target device is not the first type of OS is satisfied (column 21 line 30 to line 46 paragraph 96 and 97: “If the widget is not a native widget at step 615, the shell core determines whether a platform-agnostic widget proxy (e.g., platform-agnostic widget proxy service 430 in FIG. 4) has been instantiated at step 625. The platform-agnostic widget proxy may provide a runtime environment in which one or more platform-agnostic widgets may execute once loaded into the mobile shell. If a platform-agnostic widget proxy has not been instantiated at step 625, the shell core creates the platform-agnostic widget proxy at step 630. Once the platform-agnostic widget proxy is instantiated, the platform-agnostic widget is loaded into the runtime environment provided by the proxy at step 635. If a platform-agnostic widget proxy has already been instantiated at step 625, then the method 600 moves directly to step 635 where the platform-agnostic widget is loaded into the runtime environment provided by the proxy.”), wherein a program in executable code is generated from the HMI program in which the wrapper program is incorporated as a UI element with the program code compatible with the first type of OS(column 12 line 17 to line 40: “Mobile shell 210 generally is an application that executes on a mobile device (e.g., a smartphone, handheld computer, or tablet computer) and integrates web-based user interfaces (UIs) and native mobile UIs to create a customized application that is tailored to the capabilities of the mobile device on which mobile shell 210 executes. To integrate web-based UIs and native mobile UIs, an instance of web shell 220 may be integrated into mobile shell 210 at runtime (not shown). UI components that are executed as a web component (e.g., web forms, hypertext markup language (HTML) UI elements, and the like) may be executed within the web shell 220. The mobile shell 210 can additionally leverage device-specific capabilities using native mobile UIs and code components. These device-specific capabilities may include, for example, integrated cameras for image capture and data extraction (e.g., of a tax form, a receipt, or other printed document with data to be ingested into an application), movement or location tracking devices (e.g., accelerometers, satellite positioning system (Global Positioning System (GPS), GLONASS, GALILEO, etc.) receivers or cellular-assisted satellite positioning systems), and other device-specific capabilities that widgets can leverage to perform actions related to an application hosted in the mobile shell 210.”).
Jose does not disclose the aspect wherein the human machine interface (HMI) program to be executed by a target device of factory automation (FA). However Sasri discloses the aspect wherein the human machine interface (HMI) program to be executed by a target device of factory automation (FA). (paragraph 132: “As an example, employ a User Interface can be provided via a display device (e.g., optionally touch screen display device) for control of an entire factory automation line and/or a machine such as, for example, the machine 460 of FIG. 4. As an example, a controller can implement one or more application programming interfaces (APIs). As an example, commands can be passed over Ethernet and/or Wifi to one or more controllers and/or single board computers, for example, to allow setpoints to be updated on the fly from other Human Interfaces (e.g., smart phone (e.g., iPhone device, Samsung device, etc.), mobile device (e.g., computing tablet, etc.), a PC or a laptop).”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Sasri to Jose so that HMI can be deployed to different factory automation devices even the ones that are not running on its native Operating system to provide flexibility and allow HMI to be deployed in a variety of different types of factory automation devices. 


With regard to claim 2:
(Jose The wrapper or shell is generated based on a the OS column 12 line 17 to line 40 paragraph 46: “Mobile shell 210 generally is an application that executes on a mobile device (e.g., a smartphone, handheld computer, or tablet computer) and integrates web-based user interfaces (UIs) and native mobile UIs to create a customized application that is tailored to the capabilities of the mobile device on which mobile shell 210 executes. To integrate web-based UIs and native mobile UIs, an instance of web shell 220 may be integrated into mobile shell 210 at runtime (not shown). UI components that are executed as a web component (e.g., web forms, hypertext markup language (HTML) UI elements, and the like) may be executed within the web shell 220. The mobile shell 210 can additionally leverage device-specific capabilities using native mobile UIs and code components. These device-specific capabilities may include, for example, integrated cameras for image capture and data extraction (e.g., of a tax form, a receipt, or other printed document with data to be ingested into an application), movement or location tracking devices (e.g., accelerometers, satellite positioning system (Global Positioning System (GPS), GLONASS, GALILEO, etc.) receivers or cellular-assisted satellite positioning systems), and other device-specific capabilities that widgets can leverage to perform actions related to an application hosted in the mobile shell 210.”).

With regard to claim 7:
Jose and Sasri disclose The support device according to claim 1, wherein the code generation part generates the UI element with a program code compatible with the second type of OS from the specified UI element when a type of the OS possessed by the target device is not the first type of OS (Jose paragraph 46: “Mobile shell 210 generally is an application that executes on a mobile device (e.g., a smartphone, handheld computer, or tablet computer) and integrates web-based user interfaces (UIs) and native mobile UIs to create a customized application that is tailored to the capabilities of the mobile device on which mobile shell 210 executes. To integrate web-based UIs and native mobile UIs, an instance of web shell 220 may be integrated into mobile shell 210 at runtime (not shown). UI components that are executed as a web component (e.g., web forms, hypertext markup language (HTML) UI elements, and the like) may be executed within the web shell 220. The mobile shell 210 can additionally leverage device-specific capabilities using native mobile UIs and code components. These device-specific capabilities may include, for example, integrated cameras for image capture and data extraction (e.g., of a tax form, a receipt, or other printed document with data to be ingested into an application), movement or location tracking devices (e.g., accelerometers, satellite positioning system (Global Positioning System (GPS), GLONASS, GALILEO, etc.) receivers or cellular-assisted satellite positioning systems), and other device-specific capabilities that widgets can leverage to perform actions related to an application hosted in the mobile shell 210.”).

Claim 8 is rejected for the same reason as claim 1. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al., Patent No: 10564988B1, in view of Sasri, and further in view of Burn et al., Pub. No.: 2018/0018154A1. 
With regard to claim 4:
Jose and Sasri do not disclose the support device according to claim 1, further comprising: a part which outputs a list of selection candidates of the UI elements; and a registration part which registers the UI element with the program code compatible with the first type of OS received by the receiving part in the list, wherein the HMI program is edited by using a UI element selected by a user from the list 
However Burn discloses The support device according to claim 1, further comprising: a part which outputs a list of selection candidates of the UI elements; and a registration part which registers the UI element with the program code compatible with the first type of OS received by the receiving part in the list, wherein the HMI program is edited by using a UI element selected by a user from the list (fig 3b, paragraph 48 and 49: “Turning now to FIG. 3A, shown is another example of a user interface 169 generated during the ingestion process by the ingestion service 118. The user interface 169 of FIG. 3A can include an overview of client applications 139 to be deployed on client devices 106 having a particular type of operating system 166 installed thereon. For example, the user interface 169 can include regions 303a . . . 303d (collectively “regions 303”) that show particular client applications 139 that will be deployed on a particular type of operating system 166. For instance, any client applications 139 appearing in the first region 303a will be deployed to client devices 106 having the Android® operating system 166, and so forth. By selecting or otherwise manipulating an add application component 306, the administrator can specify which client applications 139 will be deployed on different types of operating systems 166 or client devices 106. An example of a user interface 169 generated during the ingestion process to specify the client application 139 deployed on different types of operating systems 166 is shown in FIG. 3B. The user interface 169 can include a listing of various types of operating systems 166a, . . . 166d executable, by client devices 106 enrolled with the management service 115. By selecting or otherwise as manipulating a corresponding checkbox, the administrator may specify a single application to be deployed on different platforms.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Burn to Jose and Sasri so the user would have the power to decide how the HMI would be deployed to the receiving device, giving user more choices and allow deployment to be more customizable that fit the needs of the user. 



Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Su, Pub. No.: 20170091159A1: A computer-implemented method, comprising: providing a first version of an application to a first device having a first operating system, the first version of the application being in a first platform-specific language of the first device and including a first layout engine configured to receive a first user interface (UI) layout description specified in a UI layout description language, and to generate a first native view for presentation on the first device using the first UI layout description and one or more native UI components of the first device; and providing a second version of the application to a second device having a second operating system, the second version of the application being in a second platform-specific language of the second device, the second platform-specific language being different than the first platform-specific language of the first device, the second version of the application including a second layout engine configured to receive the first UI layout description, and to generate a second native view for presentation on the second device using the first UI layout description and one or more native UI components of the second device; wherein the first native view is substantially the same visually as the second native view.

Nandakumar, Pub. No.: US 20170102976: An OS API mapping computer operates to identify a set of OS APIs of a first OS version not present in a second OS version. OS APIs of the second OS version are identified that satisfy a defined rule for compatibility with the set of OS APIs of the first OS version not present in the second OS version. An .


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DI XIAO/Primary Examiner, Art Unit 2179